338 F.2d 697
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.VALLEY TRANSIT COMPANY, Inc., Respondent.
No. 21190.
United States Court of Appeals Fifth Circuit.
November 27, 1964.
Rehearing Denied January 12, 1965.

Hans J. Lehmann, NLRB, Marcel Mallet-Prevost, Asst. Gen. Counsel, NLRB, Dominick L. Manoli, Associate Gen. Counsel, NLRB, Washington, D. C., Arnold Ordman, Gen. Counsel, Melvin Pollack, Attys., for petitioner.
Allen P. Schoolfield, Jr., Dallas, Tex., Ralph L. Alexander, Edinburg, Tex., Kelly, Looney, McLean & Littleton, Edinburg, Tex., for respondent.
Before TUTTLE, Chief Judge, BROWN and GEWIN, Circuit Judges.
PER CURIAM.


1
The issues in this petition for enforcement of an order of the National Labor Relations Board are all factual. We have carefully reviewed the findings of the Board and conclude that they are all supported by substantial evidence on the record as a whole.


2
The order is warranted by the Board's findings and it will be


3
Enforced.